  Case 3:20-cv-01378-BJD-PDB Document 1 Filed 12/07/20 Page 1 of 5 PageID 1




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                JACKSONVILLE DIVISION

MINDESSA GRACE,

               Plaintiff,

vs.                                                   CASE NO.:

BAPTIST HEALTH SYSTEM, INC., a
Florida Not For Profit Corporation,

               Defendant.                         /

                       COMPLAINT AND DEMAND FOR JURY TRIAL

       Plaintiff, MINDESSA GRACE, by and through the undersigned attorney, sues the

Defendant, BAPTIST HEALTH SYSTEM, INC., a Florida Not For Profit Corporation, and alleges:

       1.      Plaintiff, MINDESSA GRACE, was an employee of Defendant and brings this

action for unpaid overtime compensation, liquidated damages, and all other applicable relief under

the Fair Labor Standards Act, as amended, 29 U.S.C. § 216(b) (“FLSA”).

                                   GENERAL ALLEGATIONS

       2.      Plaintiff, MINDESSA GRACE was an employee who worked at Defendant’s

property within the last three years in Duval County, Florida.

       3.      Plaintiff, MINDESSA GRACE, worked for Defendants as an hourly paid employee

at an hourly rate of $34.00 per hour.

       4.      Plaintiff, MINDESSA GRACE, worked as an Assistant Nurse Manager/Oncology

Nurse for Defendant.

       5.      At all times material to this cause of action, Plaintiff, MINDESSA GRACE, was a

non-exempt employee and therefore entitled to overtime wages for any and all overtime hours
  Case 3:20-cv-01378-BJD-PDB Document 1 Filed 12/07/20 Page 2 of 5 PageID 2




worked.

        6.      Defendant, BAPTIST HEALTH SYSTEM, INC., is a Florida Not For Profit

Corporation that operates and conducts business in Duval County, Florida and is therefore, within

the jurisdiction of this Court.

        7.      According to their website, Defendant, BAPTIST HEALTH SYSTEM, INC.,

operates as a hospital offering services for behavioral health, cancer treatment, heart & vascular,

orthopedics, pregnancy and childbirth and various other health related services. See

www.BaptistJax.com

        8.      This action is brought under the FLSA to recover from Defendant overtime

compensation, liquidated damages, and reasonable attorneys’ fees and costs.

        9.      This Court has jurisdiction over Plaintiff’s claims pursuant to 28 U.S.C. §1331 and

the FLSA.

        10.     During Plaintiff’s employment with Defendants, Defendant, BAPTIST HEALTH

SYSTEM, INC., earned more than $500,000.00 per year in gross revenue.

        11.     Defendant, BAPTIST HEALTH SYSTEM, INC., employed in excess of fifty (50)

employees and paid these employees plus earned a profit from their business.

        12.     During Plaintiff’s employment, Defendant, BAPTIST HEALTH SYSTEM, INC.,

employed at least two employees who handled goods, materials and supplies which travelled in

interstate commerce such as syringes, cotton swabs, stethoscopes, medical tape, gauze, medical

masks and other medical equipment, computers, and other tools/materials used to run the business.

        13.     Therefore, at all material times relevant to this action, Defendant, BAPTIST

HEALTH SYSTEM, INC., was an enterprise covered by the FLSA, and as defined by 29 U.S.C.

§203(r) and 203(s).



                                                 2
  Case 3:20-cv-01378-BJD-PDB Document 1 Filed 12/07/20 Page 3 of 5 PageID 3




        14.    Additionally, Plaintiff, MINDESSA GRACE, is/was individually covered under the

FLSA.

                                      FLSA VIOLATIONS

        15.    At all times relevant to this action, Defendant failed to comply with the FLSA

because Plaintiff performed services for Defendant for which no provisions were made by

Defendant to properly pay Plaintiff for all overtime hours worked.

        16.    During her employment with Defendant, Plaintiff was not paid time and one-half her

regular rate of pay for all hours worked in excess of forty (40) per work week during one or more

work weeks.

        17.    Specifically, Plaintiff’s routinely was made to work beyond her scheduled shift

while off the clock without any additional compensation.

        18.    Plaintiff estimates that she regularly worked between twenty-five (25) to forty (40)

hours of overtime off the clock during her employment with Defendant.

        19.    Though Plaintiff did receive some overtime compensation, Defendant failed to

compensate Plaintiff for all her overtime hours worked.

        20.    Plaintiff is entitled to her full time and one-half rate of $51.00 per overtime hour for

each overtime hour worked during her employment with Defendant. ($34.00 x 1.5 = $51.00).

        21.    Based upon these above policies, Defendant has violated the FLSA by failing to pay

complete overtime pay.

        22.    Upon information and belief, the records, to the extent any exist, concerning the

number of hours worked and amounts paid to Plaintiff are in the possession and custody of

Defendant.




                                                  3
  Case 3:20-cv-01378-BJD-PDB Document 1 Filed 12/07/20 Page 4 of 5 PageID 4




                 COUNT I - RECOVERY OF OVERTIME COMPENSATION

        23.     Plaintiff reincorporates and readopts all allegations contained within Paragraphs 1-

22 above as though stated fully herein.

        24.     Plaintiff is/was entitled to be paid time and one-half her regular rate of pay for each

hour worked in excess of forty (40) per work week.

        25.     During her employment with Defendant, Plaintiff worked overtime hours but was

not paid time and one-half compensation for same.

        26.     Plaintiff was not paid for all overtime hours worked due to being required to work

overtime off the clock.

        27.     Defendant has failed provide accurate overtime compensation for numerous pay

periods.

        28.     Defendant did not have a good faith basis for their decision not to pay Plaintiff full

overtime compensation.

        29.     As a result of Defendant’s intentional, willful and unlawful acts in refusing to pay

Plaintiff time and one-half her regular rate of pay for each hour worked in excess of forty (40) per

work week in one or more work week, Plaintiff has suffered damages plus incurring reasonable

attorneys’ fees and costs.

        30.     As a result of Defendant’s willful violation of the FLSA, Plaintiff is entitled to

liquidated damages.

        31.     Plaintiff demands a trial by jury.

        WHEREFORE, Plaintiff, MINDESSA GRACE demands judgment against Defendant for

unpaid overtime compensation, liquidated damages, reasonable attorneys’ fees and costs incurred in

this action, declaratory relief, and any and all further relief that this Court determines to be just and



                                                     4
  Case 3:20-cv-01378-BJD-PDB Document 1 Filed 12/07/20 Page 5 of 5 PageID 5




appropriate.

       Dated this 7th day of December, 2020



                                              /s/ MATTHEW R. GUNTER
                                              Matthew R. Gunter, Esq.
                                              FBN 0077459
                                              Morgan & Morgan, P.A.
                                              20 N. Orange Ave., 16th Floor
                                              P.O. Box 4979
                                              Orlando, FL 32802-4979
                                              Telephone:     (407) 236-0946
                                              Facsimile:     (407) 867-4791
                                              Email: mgunter@forthepeople.com
                                              Attorneys for Plaintiff




                                                5
